DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-30-21 has been entered. 
Claims 11, 12, 19 have been canceled. Claims 1-10, 13-18, 20, 21 are pending. 
Applicant's arguments filed 7-31-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 1-14, without traverse in the reply filed on 11-8-18. Claims 15-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10, 13, 14, 20, 21 remain under consideration. 
Claim Objections
Specification
It appears the invention relies upon known methods of maintaining pluripotent cells or starting differentiation towards pancreatic lineages that requires plating pluripotent cells on an adherent matrix (e.g. Matrigel, growth factor reduced Matrigel, laminin, fibronectin (pg 4, lines 17-19, of the instant application), fibronectin, collagen, laminin, superfibronectin, Matrigel, HTB9 matrix (pg 44, lines 5-9, of Rust) in the presence of serum replacement and feeder cells without the addition of “exogenous" growth factors (pg 22, Example 1); however, applicants’ disclosure merely mentions WO2006/083782 and WO 2007/127927 without accurately summarizing known methods that relate to the concept in claim 1 as a whole or to individual steps within claim 1, i.e. differentiating pluripotent cells into definitive endoderm, differentiating definitive endoderm into pancreatic cells expressing C-peptide. Take note: it is incumbent upon applicants to provide references that relate to claim 1 as a whole or to individual steps within claim 1. Mere mention of WO2006/083782 and WO 2007/127927 does not reflect the closest prior art or the art of differentiating pluripotent cells into definitive endoderm or differentiating definitive endoderm into pancreatic cells expressing C-peptide taken individually.
Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1-11, 13, 14, 19-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment. Step a) requires the ES cells are maintained which infers pluripotency is maintained; the extracellular matrix encompasses any matrix of extraceullar structures that maintain 
Claim Rejections - 35 USC § 103
Claims 1-7, 9-10, 13, 14, 20, 21 as newly amended are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour (US Patent Application Publication 2005/0266554) in view of D’Amour (WO 2007/103282) and Bouwens (WO 2004/113512).
D’Amour (2005) differentiated human embryonic stem (ES) cells to Pdx-1 expressing endoderm cells followed by differentiation into cells of the endocrine lineage to produce β cells (Fig. 1; paragraphs 129 and 188). 
Example 2 (pg 21; para 277) characterizes the hESCyt-25 cell line used for differentiation and describes them as having a “normal morphology, karyotype, growth and self-renewal properties” and “readily forms embryoid bodies”. Accordingly, the ES cells inherently MUST be “in the presence of an extracellular matrix” as evidenced by the normal morphology and growth and self-renewal properties and the ability to form embryoid bodies. This is equivalent to step a) of claim 1. 
Example 6 (pg 25, paragraph 306) describes culturing the ES cells in media containing Activin A (100 ng/ml) and BMP4 (100ng/ml) such that cells expressing SOX17 are obtained. Example 18 (pg 30, para 359) describes culturing the ES cells in media containing Activin A (100 ng/ml) and BMP4 (100ng/ml) such that definitive 
Example 6 (pg 25, paragraph 308) teaches using Activin A and BMP4 together followed by removing BMP4 within 4 days (“it is valuable to remove BMP4 from the treatment within 4 days” which is equivalent to culturing the cells of step b) in medium containing Activin A without BMP4 for a select period of time” as required in step c) of claim 1. 
Example 12 (pg 29, para 338-340; “Retinoic Acid and FGF10 induces PDX1 specifically in definitive endoderm”) and Example 13 (pg 29, para 341-344; “FGF10 provides additional increase in PDX1 expression over RA alone”) describes subsequently differentiating the definitive endoderm cells into Pdx-1 producing pancreatic endoderm cells using retinoic acid and FGF which is equivalent to “culturing the cells obtained in step c) in a third medium comprising [FGF], [RA] to obtain cells expressing PDX1” as required in step d) of claim 1. 
D’Amour (2005) did not teach culturing the cells obtained in step c) in FGF, RA, and an inhibitor of hedgehog signaling as required in step d), culturing the cells obtained in step d) in medium containing a notch inhibitor as required in step e), or using nicotinamide in any of the culture mediums as required in claim 1 and 20. 
However, D’Amour (2007) cultured ES cell-derived mesodermal cells in media containing FGF10, RA and cyclopamine (Example 3) followed by culture with the gamma secretase inhibitor DAPT (inhibitor of notch signaling) and nicotinamide to differentiate cells expressing Pdx-1 to insulin and C-peptide producing cells (Example 6, pg 155, paragraphs 681-682; Example 9, pg 157-158, paragraphs 687-). This is nd, 3rd, or 4th] medium further comprises nicotinamide” in claims 1, 20 has been included because D’Amour (2007) described using nicotinamide to “promote differentiation of at least a portion of the endocrine precursor cells to immature pancreatic islet hormone-expressing cells” (pg 88, para 537). Accordingly, D’Amour (2007) supports using nicotinamide at least in the 3rd medium or 4th medium of claim 1.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate ES cells into cells expressing Pdx1 using FGF10, RA, and an inhibitor of hedgehog signaling as described by D’Amour (2005) followed by differentiating the cells into C-peptide producing cells as described by D’Amour (2007). Those of ordinary skill in the art at the time of filing would have been motivated to use an inhibitor of hedgehog signaling to improve PDX1 expression and to further differentiate the cells expressing Pdx1 described by D’Amour (2005) with a notch inhibitor to obtain mature pancreatic cells expressing C-peptide. 
The combined teachings of D’Amour and D’Amour did not teach using LIF at any point as newly required in claim 1 as amended. 
However culturing pancreatic cells with LIF was well known in the art at the time of filing as evidenced by Bouwens (Example 3). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to obtain cells expressing C-peptide using the combined teachings of D’Amour and adding LIF described by Bouwens. Those of ordinary skill in the art at the time of filing would have been motivated to determine the effect of LIF on pancreatic cell differentiation or maintenance. Those of ordinary skill would have been motivated to do so as shown by Bouwens in Example 3 titled “Effect of growth factors on cell number 
Claim 2 has been included because D’Amour taught the cultures were adherent (para 140; description of Fig. 11) or in a monolayer (para 277, 378). 
The concept of culturing the cells in step b) for at least 3 days in claim 3 has been included because D’Amour taught culturing with the retinoid (Activin A) for at least 3-7 days. 
The concept of culturing the cells in step c) for 4-7 days in claim 4 has been included because D’Amour taught culturing with the retinoid (Activin A) for at least 3-7 days. 
The concept of BMP4 being in the range of 10-200 ng/ml in claim 5 has been included because D’Amour taught using BMP4 at least about 10ng/ml (paragraph 457).
D’Amour (2007) taught wherein the concentration of Activin A is at least about 10ng/ml, including 100ng/ml (see para. [0457] and [0675]) which is equivalent to claim 6.
D’Amour (2007) taught the FGF was FGF2 (para 444) which is equivalent to claim 7.
D’Amour (2007) taught the inhibitor of notch signaling was Gamma Secretase Inhibitor X and/or DAPT (para. 681-682) as required in claim 9.
D’Amour (2007) taught DAPT (the inhibitor of notch signaling) is used at a concentration of at least 10µM (para. 681) as required in claim 10.

D’Amour (2007) taught the matrix was fibronectin, laminin, or collagen (para 719) as required in claim 14. 
D’Amour (2007) taught the notch inhibitor was DAPT which is equivalent to claim 19. 
Step a) of claim 20 has been included for reasons set forth above in claim 1. 
Step b) of claim 20 has been included because Example 6 (pg 25, paragraph 306) describes culturing the ES cells in media containing Activin A (100 ng/ml) and BMP4 (100ng/ml) such that cells expressing SOX17 are obtained. 
Step c) of claim 20 has been included because Example 6 (pg 25, paragraph 308) teaches using Activin A and BMP4 together followed by removing BMP4 within 4 days (“it is valuable to remove BMP4 from the treatment within 4 days” which is equivalent to culturing the cells of step b) in medium containing Activin A without BMP4 for a select period of time”. 
Steps c)-e) of claim 20 has been included for reasons set forth above in claim 1. 
Claim 21 has been included because “wherein step b) comprises culturing the cells obtained from step a) in the first medium for at least 3 days” is equivalent to Example 6 (pg 25) which teaches using Activin A and BMP4 together followed by removing BMP4 within 4 days (“it is valuable to remove BMP4 from the treatment within 4 days” (paragraphs 306-308). 
Response to arguments


Claim 8 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour (US Patent Application Publication 2005/0266554) in view of D’Amour (WO 2007/103282) and Bouwens (WO 2004/113512) as applied to claims 1-7, 9-11, 13, 14 and 19-21 further in view of Chen (PNAS, 2002, 99:14071-14076). 
The combined teachings of D’Amour, D’Amour and Bouwens taught the limitations of claim 1 for reasons set forth above. The combined teachings of D’Amour, D’Amour and Bouwens did not teach the inhibitor of hedgehog was SANT-1 as required in claim 8. 
However, Chen taught SANT-1 was a hedgehog inhibitor (pg 14074, col. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make cells expressing C-peptide as described by the combined teachings of D’Amour, D’Amour and Bouwens using SANT-1 as the hedgehog inhibitor described by Chen. Those of ordinary skill in the art at the time of filing would have been motivated to do so because SANT-1 was known as a hedgehog inhibitor. Those of ordinary skill would have had a reasonable expectation of successfully inhibiting hedgehog pathway by replacing the inhibitor of D’Amour with SANT-1 because Chen taught it inhibited the hedgehog pathway. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 
Conclusion
	No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632